EXHIBIT 10.1




PROMISSORY NOTE MODIFICATION AGREEMENT

        This Promissory Note Modification Agreement (“Agreement”) is entered
into this 21st day of November, 2008 (the “Effective Date”), by and between
NATIONAL CITY BANK, a national banking association (successor by merger with The
Provident Bank) (the “Lender”), having an office at One East Fourth Street,
Cincinnati, Ohio 45202, NTS/VIRGINIA DEVELOPMENT COMPANY (“NTS/Virginia”), a
Virginia corporation, and NTS/LAKE FOREST II RESIDENTIAL CORPORATION, a Kentucky
corporation (“NTS/Lake Forest II”; NTS/Virginia and NTS/Lake Forest II are
sometimes hereinafter collectively referred to as the “Borrowers”), ORLANDO LAKE
FOREST JOINT VENTURE, a Florida joint venture “Orlando Lake Forest”), NTS
MORTGAGE INCOME FUND, a Delaware corporation (“MIF”), and NTS GUARANTY
CORPORATION, a Kentucky corporation (“Guaranty Corp.”; MIF and Guaranty Corp.
are sometimes hereinafter collectively referred to as the “Guarantors”).


WITNESSETH:

        Whereas, Borrowers executed and delivered to the Lender a Sixth Amended
and Restated Promissory Note in the principal amount of Seven Million Three
Hundred Fifty-Two Thousand and 00/100 Dollars ($7,352,000.00) dated September 1,
2008 (the “Note”); and

        Whereas, Borrowers have requested and Lender has agreed to amend the
principal repayment provisions of said Note.

        Now, therefore, in consideration of the agreements contained herein, the
parties hereto do hereby agree as follows:

        1.    Principal Repayment. Section 6, Principal Repayment, of the Note
shall be deleted in its entirety and the following substituted in its place:

  Borrowers shall make a one-time principal repayment of Four Hundred Thousand
and 00/100 Dollars ($400,000.00) on or before December 1, 2008 and shall make an
additional one-time principal repayment of Two Million and 00/100 Dollars
($2,000,000.00) on or before April 1, 2009, and upon making of each payment,
Borrowers shall not be entitled to reborrow such amounts.


        2.    Consent of Guarantors. The Guarantors hereby consent to the
foregoing modification and agree that nothing contained herein shall impair
their respective Unconditional Guaranties which will continue in full force and
effect.

        3.    Consent of Orlando Lake Forest. Orlando Lake Forest hereby
consents to the foregoing modification.

--------------------------------------------------------------------------------

        4.    No Claims Against Lender. Borrowers represent and warrant that
Borrowers have no claims, counterclaims, setoffs, actions or causes of actions,
damages or liabilities of any kind or nature whatsoever whether at law or in
equity, in contract or in tort, whether now accrued or hereafter maturing
(collectively, “Claims”) against Lender, its direct or indirect parent
corporation or any direct or indirect affiliates of such parent corporation, or
any of the foregoing’s respective directors, officers, employees, agents,
attorneys and legal representatives, or the heirs, administrators, successors or
assigns of any of them (collectively, “Lender Parties”) that directly or
indirectly arise out of, are based upon or are in any manner connected with any
Prior Related Event. As an inducement to Lender to enter into this Agreement,
Borrowers on behalf of themselves, and all of their respective successors and
assigns, hereby knowingly and voluntarily release and discharge all Lender
Parties from any and all Claims, whether known or unknown, that directly or
indirectly arise out of, are based upon or are in any manner connected with any
Prior Related Event. As used herein, the term “Prior Related Event” means any
transaction, event, circumstance, action, failure to act, occurrence of any sort
or type, whether known or unknown, which occurred, existed, was taken, permitted
or begun at any time prior to the Effective Date or occurred, existed, was
taken, was permitted or begun in accordance with, pursuant to or by virtue of
any of the terms of this Agreement, the loan documents or any documents executed
in connection with the loan documents or which was related to or connected in
any manner, directly or indirectly to the extension of credit represented by the
loan documents.

        5.    No Other Modifications. Except as modified hereby, the Note shall
remain in full force and effect in accordance with its terms, including, but not
limited to, Borrowers’ responsibility to pay interest and principal payments. In
addition, Borrowers and Lender agree that the indebtedness evidenced by the Note
shall continue to be secured by the Mortgage, security agreements, assignments
of leases and rents and any other security documents executed in connection with
the original indebtedness (collectively, the “Security Documents”), and the
parties agree and acknowledge that this Agreement is made in reliance upon the
continued security of these Security Documents.

        6.    Governing Law/Benefit. This Agreement and the rights and
obligations of the parties hereunder shall be governed by and construed under
the laws of the State of Ohio. This Agreement shall inure to the benefit of and
be binding on the respective heirs, executors, administrators, successors and
assigns of the parties hereto.

        IN WITNESS WHEREOF, the parties do hereby execute and deliver this
Agreement effective as of the date first above written.

LENDER:

NATIONAL CITY BANK

By: /s/ Brent E. Johnson
——————————————
Brent E. Johnson,
Senior Vice President



-2-

--------------------------------------------------------------------------------

BORROWERS:

NTS/VIRGINIA DEVELOPMENT COMPANY

By: /s/ Neil A. Mitchell
——————————————
Name: Neil A. Mitchell
Title: Senior Vice President



NTS/LAKE FOREST II RESIDENTIAL
CORPORATION

By: /s/ Neil A. Mitchell
——————————————
Name: Neil A. Mitchell
Title: Senior Vice President



ORLANDO LAKE FOREST:

ORLANDO LAKE FOREST JOINT VENTURE

By:        Orlando Lake Forest, Inc., Its Managing
              General Partner

              By:   /s/ Neil A. Mitchell
              ——————————————
              Name: Neil A. Mitchell
              Title: Senior Vice President



GUARANTORS:

NTS MORTGAGE INCOME FUND

By: /s/ Gregory A. Wells
——————————————
Name: Gregory A. Wells
Title: Secretary Treasurer



NTS GUARANTY CORPORATION

By: /s/ Gregory A. Wells
——————————————
Name: Gregory A. Wells
Title: Executive Vice President



-3-